Pee Cubiam.
The plaintiff, Grace Woodruff, administratrix, &e., was the wife of George Woodruff, whose death occurred on the 4th of July, 1928. He was then a lineman in the employ of the New Jersey Bell Telephone Company. That company, under a contract with the Western Union Telegraph Company, had certain wires strung upon a pole belonging to the latter and which was located at the corner of Asbury avenue and Bond street, in Asbury Park. While attending this pole for the purpose of arranging certain wires of the telephone company, the pole broke owing to its rotten condition, throwing Woodruff to the pavement; and the injuries received by him from the fall were so severe that he died within a few hours afterward. The trial resulted in a verdict in favor of the plaintiff and against the defendant the Western Union Telegraph Company, the amount of the award being $30,000.
*580The only ground upon which we are asked to set aside this verdict is that it is excessive. Our examination of the proofs taken at the trial leads us to the conclusion that this contention is well founded. The award, however, is not so grossly excessive as to justify a peremptory rule directing a new trial on the question of damages. If the plaintiff will consent to a reduction of the verdict to $25,000, judgment may be entered for that amount. Otherwise a rule absolute will be directed.